Landis, J.
In accordance with stipulation of counsel that the items of merchandise marked “T” covered by the foregoing protests consist of cups and saucers similar in all material respects to those the subject of W. Kay Company, Inc. v. United States (53 Cust. Ct. 130, C.D. 2484); that the items of merchandise marked “S” consist of cups and saucers which are not, in fact, chiefly used as tableware, but are chiefly used as souvenir articles; and that the items marked “D” consist of cups and saucers similar in all material respects to those the subject of United States v. The Baltimore & Ohio R.R. Co. a/c United China & Glass Company (47 CCPA 1, C.A.D. 719), the claim of the plaintiff was sustained.